Title: From George Washington to Horatio Gates, 14 November 1782
From: Washington, George
To: Gates, Horatio


                  
                     Sir,
                     Newburgh. 14th Novr 1782
                  
                  I am upon the point of setting out for Kingston, by way of Poughkeepsy—possibly I may not return before Sunday—I therefore inclose you the Paroles & CoSigns to that day Inclusive that there may be a corrispondence (as usual) with those which have already been delivd to Genl Knox.  The orders of this day are Issued & I shall thank you for a pointid attention to them.  I am with respect Sir Yr Most Obedt Serv
                  
                     Go: W—n
                     
                  
               